                                           Case 3:16-cr-00244-SI Document 228 Filed 09/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 16-cr-00244-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT'S
                                   9             v.                                        MOTION TO APPOINT COUNSEL
                                  10     COLLINS,                                          Re: Dkt. No. 226
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 16, 2021, defendant Jameel Collins filed a motion requesting the Court appoint
                                  14   counsel to assist defendant with filing writ of certiorari with the United States Supreme Court. Dkt.
                                  15   No. 226. On August 26, 2021, Scott Sugarman filed a status report informing the Court that Mr.
                                  16   Sugarman is defendant’s appointed counsel. Dkt. No. 227.
                                  17          Accordingly, defendant’s motion to appoint counsel is DENIED.
                                  18
                                  19          IT IS SO ORDERED.
                                  20   Dated: September 1, 2021
                                  21                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
